DETAILED ACTION
Claims 1-47 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-19), and species 1a (claim 4) and 2a (claims 14 and 15), in the reply filed on July 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6, 16, 17 and 20-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2022.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/US2017/030626, filed May 2, 2017, which claims the benefit of provisional application No. 62/330,741, filed May 2, 2016.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “non-excitable cell” in claims 14 and 15 is a relative term which renders the claim indefinite. The term “non-excitable cell” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification at paragraph [0043] notes that neurons and muscle cells are examples of excitable cell types and paragraph [0094] notes that excitable cells are capable of firing APs (i.e. action potentials). The specification at paragraph [0063] recites “…a variety of somatic (non-excitable) cells can serve as donor “spark” cells…”  and paragraph [0088] notes examples of non-excitable cells may be a HeLa cell, a CHO cell, an NIH/3T3 cell, a HEK293 cell, a fibroblast, a mesenchymal stem cell, an iPSC, an embryonic stem cell, a progenitor cell, any somatic non-excitable cell, and/or any other non-excitable cell.
However, the specification does not specifically define what is meant by “non-excitable”. The specification does not provide a standard for ascertaining the requisite degree for “non-excitable cell” as to whether or not “non-excitable” cells do not comprise ion channels, do not fire action potentials, do not respond to variations in salt concentrations, or are not capable of being excited by electrical stimulation, or they are not light sensitive (and what wavelength of light they would not be excited by); or do “non-excitable cells” encompass cells that fail to respond to a particular type and level of stimulation?
	It is noted that the specification at paragraph [0088] mentions fibroblasts as a type of non-excitable cell. However, the article published by He et al (Journal of Molecular and Cellular Cardiology 51 (2011) 198-206; see PTO-892) evidences that cardiac fibroblasts have multiple ion channels (Abstract).

Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al., (Circ Arrhythm Electrophysiol. 2011; 4: 753-760; see PTO-892) (“Jia”), as evidenced by Becker-Baldus et al., (Angew. Chem. Int. Ed. 2021, 60, 16442-16447; see PTO-892) (“Becker-Baldus”). 
Jia is directed to cardiac optogenetics by cell delivery, wherein excitation and contraction in cardiac muscle is controlled by light using a tandem cell unit (TCU) strategy. The resulting optical pacing uses less energy and offers superior spatiotemporal control and thus can serve as an elegant tool in arrhythmia research (Abstract).
Regarding claim 1, Jia’s method employs optogenetics to cardiac muscle in which nonexcitable cells (i.e. biological cell body) carry exogenous light-sensitive ion channels (i.e. a photon-sensitive entity), and, when electrically coupled to cardiomyocytes, produce optically excitable heart tissue (i.e. configured to activate the target cell). A stable channelrhodopsin2 (ChR2)-expressing HEK293 cell line (HEK-ChR2) was developed, characterized, and used as a cell delivery system. The TCU strategy was validated in vitro in cell pairs with adult canine myocytes and in cardiac syncytium with neonatal rat cardiomyocytes. Jia’s Figure 1 illustrates the concept of a “tandem cell unit” (TCU), formed by a host cardiomyocyte and a nonexcitable donor cell, carrying exogenous ion channels, for example, ChR2 (Introduction). Jia’s Figure 3 illustrates the validation of the TCU concept for neonatal rat cardiomyocytes and canine cardiomyocytes coupled to HEK-ChR2 cells.  Jia’s Figure 3F illustrates measured action potentials (an electrophysiological signal) that resulted from exposing the co-culture of HEK-ChR2 cells (non-excitable cells) and cardiomyocytes (excitable cells) to pulses of blue light at 470nm (photonic energy) in the presence of the compound carbenoxolone (CBX) (Abstract; Introduction, left column, page 753; Methods, page 754; and Figures 1 and 3).
Thus, Jia’s disclosed method tested an effect of a compound on the electrophysiology of a target cell (i.e. cardiomyocyte) by exposing a cell culture to a compound, wherein the cell culture comprises:
a target cell without genetic transformation to make it light sensitive (i.e. cardiomyocytes);
a bio-photonic device comprising a biological cell body (HEK-ChR2 cells) that has been modified to carry photon-sensitive ion channels (channelrhodopsin2 (ChR2)) and capable of Cx43-mediated coupling to cardiomyocytes and is thus configured to activate the target cell.
Jia’s method exposed the cell culture to photonic energy at 470 nm and measured action potentials (i.e. electrophysiological signal).
Thus, Jia’s disclosed method anticipates claim 1.

Regarding claim 2, Figure 3F of Jia, illustrates measuring the action potentials for the cell pairing, which reads on “to measure the electrophysiological signal in the target cell”, thus anticipating claim 2. 
Regarding claim 3, Jia’s Figure 3F teaches measuring action potentials in the cell pairing of the HEK-ChR2 cells and cardiomyocytes. Jia’s Figure 1 notes that when the non-excitable HEK-ChR2 cells are coupled through the cell membrane gap junctions to excitable cardiomyocytes (CM), they form an optically controllable functional TCU, wherein the cardiomyocytes will generate an action potential on light-triggered opening of the depolarizing ChR2 in the HEK cell.  Thus, Jia’s measured action potentials (electrophysiological signal) is from a membrane potential, thus anticipating claim 3.
Regarding claim 4, Jia teaches the optical stimulation (i.e. photonic energy) is provided by focused light from a blue LED (470 nm) or a fiberoptics-coupled high-power blue LED (470 nm) (Methods, right column, third paragraph), thus anticipating claim 4.
Regarding claim 7, Jia teaches the photonic energy is provided in pulses (Figure 3), thus anticipating claim 7.
Regarding claim 8, as set forth above regarding claim 1, Jia’s TCU strategy uses a stable channelrhodopsin2 (ChR2)-expressing HEK293 cell line (HEK-ChR2). Jia teaches the channelrhodopsin2 (ChR2) ion channels (i.e. photon-sensitive entity) provide excitatory current with relatively fast kinetics and can effectively trigger electric impulses (action potentials) in excitable cells (Introduction, left column, page 753), which reads on “the photon-sensitive entity is configured to induce a local electric field change”, thus anticipating claim 8.
Regarding claim 9, Jia’s method employs the same channelrhodopsin2 (ChR2) ion channel membrane protein as disclosed in the specification (e.g. paragraphs [0012]-[0029]).  Becker-Baldus evidences that channelrhodopsin-2 is a light driven cation channel with a retinal chromophore.  Therefore, Jia’s disclosed photon-sensitive entity (i.e. channelrhodopsin2 (ChR2) modified HEK293 cells) necessarily comprises a chromophore, thus anticipating claim 9.
Regarding claim 10, as illustrated at Jia’s Figure 3F, the disclosed method produces action potentials in response to optical stimulation. As discussed above regarding claim 3, Jia’s Figure 1 notes that when the non-excitable HEK-ChR2 cells are coupled through the cell membrane gap junctions to excitable cardiomyocytes (CM), they form an optically controllable functional TCU, wherein the cardiomyocytes will generate an action potential on light-triggered opening of the depolarizing ChR2 in the HEK cell.  Thus, Jia’s method provides a local electric field change that changes the membrane potential of the cardiomyocyte (i.e. target cell) which is disposed adjacent to the bio-photonic HEK-ChR2 cells, thus anticipating claim 10.
Regarding claim 11, Jia’s disclosed blue LEDs (i.e. photon-generating entity) are provided through the bottom of the cell culture dish (Methods, right column, third paragraph) to provide optical stimulation (i.e. emit photons) in the absence of other sources of external photons (e.g. sunlight, natural room lighting). The optical stimulation activates the photon-sensitive entity (i.e. channelrhodopsin2 (ChR2) ion channels) to induce a local electric field change, thus anticipating claim 11.
Regarding claim 12, as set forth above regarding claim 10 and as illustrated at Jia’s Figure 3F, the disclosed method produces action potentials in response to optical stimulation.  Jia’s Figure 1 notes that when the non-excitable HEK-ChR2 cells are coupled through the cell membrane gap junctions to excitable cardiomyocytes (CM), they form an optically controllable functional TCU, wherein the cardiomyocytes will generate an action potential on light-triggered opening of the depolarizing ChR2 in the HEK cell.  Thus, Jia’s method provides a local electric field change that changes the membrane potential of the cardiomyocyte (i.e. target cell) which is disposed adjacent to the bio-photonic HEK-ChR2 cells, thus anticipating claim 12.
Regarding claim 13, Jia teaches the blue light is provided by LEDs (i.e. photon-generating entity) and the blue light is emitted at a wavelength of 470 nm (claimed range overlaps the prior art range).  It is noted the range disclosed in Jia is disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II).
Further regarding claim 13 and the limitation that the photon-sensitive entity is configured to absorb photonic energy between about 100 nm and about 1,300 nm, it is noted that Jia teaches the same photon-sensitive entity as disclosed in the specification channelrhodopsin2 (ChR2) (e.g. paragraphs [0012]-[0029]). Jia teaches the optical stimulation at 470 nm activates the light-sensitive ion channel in the HEK cells, wherein the coupling via gap junctions to the cardiomyocytes generates an action potential on light-triggered opening of the depolarizing ChR2 in the HEK cells. Thus, Jia’s photon-sensitive entity is configured to absorb photonic energy of at least 470 nm. It is noted the range disclosed in Jia is disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II).
Regarding claims 14 and 15, Jia teaches the non-excitable cells are HEK293 cells (Methods, right column, first paragraph), thus anticipating claims 14 and 15.
Regarding claims 18 and 19, Jia teaches the target cells are cardiomyocytes, thus anticipating claims 18 and 19.
Further regarding claim 19 and the limitation “wherein the cardiomyocyte is derived from at least on of an induced pluripotent stem cell or an embryonic stem cell”, it is noted that the instant claims are directed to a method of testing an effect of a compound on the electrophysiology of a target cell. The claims do not positively recite any steps directed at preparing the target cells (cardiomyocytes) from induced pluripotent stem cells or embryonic stem cells. Thus, this limitation is directed to the source of the cardiomyocyte (i.e. the process by which the cardiomyocyte was made).  There is no indication in the specification that the source of the cardiomyocyte (derived from at least on of an induced pluripotent stem cell or an embryonic stem cell) provides any physical, structural or functional difference as compared to cardiomyocytes derived from fresh heart tissue or from banked/preserved cardiomyocyte sources.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.         
In the instant case, the method by which the cardiomyocyte has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the claimed cardiomyocyte, rather cardiomyocytes derived from any source would appear to read on the claimed cardiomyocyte.
Jia teaches cardiomyocytes derived from rat and canine sources, thus anticipating claim 19.


Conclusion
No claim is allowed.  No claim is free of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1). Nussinovitch et al., (Cardiovascular Research (2014) 102, 176-187; see PTO-892) is directed to optogenetic methods employing co-culture of ChR2-fibroblasts (bio-photonic device) and cardiomyocytes (target cell), wherein the fibroblasts electrically couple to the cardiomyocytes and pace the cardiomyocytes in response to photonic stimulation (blue light flashses) (Abstract, Methods and results; Figures 2 and 3).

2.) Entcheva et al., (US 2013/0274838, published October 17, 2013; see PTO-892) is directed to an optically-controlled biological device that includes a biological component comprising a non-excitable cell expressing a light-gated ion channel protein and capable of forming gap junction channels with a target cell, and an optical stimulation unit (Abstract).
 FIG. 1 of Entcheva illustrates the functional "tandem cell unit" concept of donor-host cells wherein, non-excitable cells (HEK cells) are transfected to express a light-sensitive ion channel channelrhodopsin2 (ChR2). When coupled to excitable cardiomyocytes (CM) via gap junctions, they form a functional "tandem cell unit" (TCU) that is optically controllable, wherein the CM will generate an action potential upon light-triggered opening of the depolarizing ChR2 in the HEK cell (paragraph [0021]).
Entcheva’s FIG. 5 illustrates the TCU concept for neonatal rat CM and adult canine CM coupled to HEK+ChR2 cells. FIG. 5f, specifically illustrates testing the effects of carbenoxolone on the TCUs and shows action potentials in a cell pair (canine CM and HEK-ChR2 cell) in response to stimulation by blue light (470 nm) before, during and after washout of uncoupler carbenoxolone (CBX) (paragraphs [0025], [0112] and [0116]).

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633